Title: To James Madison from Carlos Martínez de Yrujo, 29 March 1802 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


29 March 1802, Washington. In order to preserve the friendliest relations with the U.S. government and avoid occasions for differences between the U.S. and Spain, notifies JM that the Spanish policy prohibiting neutrals from trading with Spanish colonies will be energetically enforced, even to the point of confiscating contraband vessels. Hopes the U.S. will take steps to ensure that this resolution will be generally known and assures JM that the king of Spain has no other object than to promote the trade and profit of his subjects.
 

   
   Tr (AHN: State Archives, vol. 5630). 2 pp.; in Spanish; in a clerk’s hand, except for Yrujo’s complimentary close and signature. Enclosed in Yrujo to Cevallos, 31 Mar. 1802.


